DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-17, drawn to a cementitious composition comprising slag, a pozzolanic material, activator and a sulfate or selenite compound, classified in C04B 7/1535.
II. Claims 18-30, drawn to a cementitious comprising slag, a pozzolanic material, activator and a hydroxycarboxylic acid salt, classified in C04B 7/1535.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed (1) have a materially different design based on the differing compositions; (2) the inventions do not overlap in scope due to the differing compositions; and (3) the inventions as claimed are not obvious variants.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification; 
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention; 
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

During a telephone conversation with Ira Edell on 30 March 2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-17.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 18-30 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Applicant recites in claim 9 that the pozzolanic material may be selected from metallurgical slag however in paragraph [0016] of the specification metallurgical slag is not listed as a type of pozzolanic material that may be utilized.

Claim Objections
Claims 9 and 17 are objected to because of the following informalities: 
In claim 9, the phrase “glass calcined clay” should be – glass, calcined clay –.
In claim 17, the term “claims” should be – claim –.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Ex parte Ferm et al 162 USPQ 504.  
The ratio in claim 10 is not understood and therefore unclear as it suggests that at least one of the components does not need to be present.  Note that application recites a ratio of 100/0 which means that no pozzolanic material is present and 0/100 which means that no slag is present.
In claim 13 it is unclear as to how the mortar is produced using the cementitious composition.
In claim 16 it is unclear as to what is meant by “1D”, “7D” and “28D”.  It appears that “D” may represent – day – and if so, then this should be utilized.
In claim 17 it is unclear as to how the concrete is produced using the cementitious composition.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 (or as subject to pre-AIA  35 U.S.C. 102) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 6-7, 9 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Soviet Union Patent Specification No. SU 1320200 A1.
The reference teaches, in the abstract, a concrete mix composition comprising slag Portland cement, coal ash, granulated blast furnace slag, sodium alkyl sulphate, aluminum powder, sodium silicate and Al2(SO4)3.  The amount of the Al2(SO4)3 is 0.2-1.5%.
The instant claims are met by the reference.
As for claim 1, the reference teaches granulated blast furnace slag which meets the slag component and coal ash which meets the pozzolanic component.  The sodium silicate meets the activator and the Al2(SO4)3 meets the sulfate compound of formula (2).
As for claim 3, the Al2(SO4)3 meets this limitation.
As for claim 6, the Al2(SO4)3 meets this limitation.
As for claim 7, the amount of Al2(SO4)3 falls within the claimed range.
As for claim 9, granulated blast furnace slag is a type of metallurgical slag.
.

Claims 1-4 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chinese Patent Specification No. CN 101100854 A.
The reference teaches, in the abstract, and the claims, a  soil curing agent comprising (ptw.wt.) fly ash (1-80); aluminum sulfate (1-20); calcium sulfate (0.1-10); sodium sulfate (0.1-10); sodium carbonate (0.1-10); potassium carbonate (0.1-10); aluminum sesquioxide (0.1-10); blast furnace slag (1-80); calcium carbonate (1-50); potassium hydroxide (0.1-10); calcium oxide (0.1-10); sodium silicate (0.1-10); silicon dioxide (0.1-10); potassium aluminum sulfate dodecahydrate (0.1-10); Portland cement fire clay (1-85); carbide slag or lime (1-50); potassium aluminum sulfate hydroxide or plaster (1-30); and triethanolamine (0.01-0.5).
The instant claims are met by the reference.
As for claim 1, the reference teaches blast furnace slag which meets the slag component.  The fly ash meets the pozzolanic material.  The sodium carbonate, potassium hydroxide and sodium silicate meet the activator.  The potassium aluminum sulfate dodecahydrate which possesses the formula KAl(SO4)2 • 12H2O meets the sulfate component (1).
As for claim 2, the KAl(SO4)2 • 12H2O meets this limitation.
As for claim 3, the KAl(SO4)2 • 12H2O meets this limitation.
As for claim 4, the KAl(SO4)2 • 12H2O meets this limitation.
As for claim 9, the reference teaches blast furnace slag which is a type of metallurgical slag.

Claims 1, 3, 6-7, and 10-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chinese Patent Specification No. CN 105461265 A.
The reference teaches, in example 3, a mortar comprising sodium hydroxide and water glass as an activator.  The composition further comprises fly ash, slag, vinyl acetate-vinyl versatate-acrylate copolymer rubber powder, and Al2(SO4)3.  The composition also comprises sand and water.
The instant claims are met by the reference.
As for claim 1, the reference teaches slag which meets the slag component and fly ash which meets the pozzolanic material.  The sodium hydroxide and water glass meets the activator.  The Al2(SO4)3 meets the sulfate compound of formula (2).
As for claim 3, the Al2(SO4)3 meets this limitation.
As for claim 6, the Al2(SO4)3 meets this limitation.
As for claim 7, the amount of Al2(SO4)3 is .14% which falls within the claimed range.
As for claim 10, the weight ratio falls within the claimed range.
As for claim 11, the reference teaches sodium hydroxide and water glass (i.e. sodium silicate).
As for claim 12, the amounts fall within the claimed range.
As for claim 13, the reference teaches the formation of a mortar.
As for claim 14, as the composition may be the same it would appear that the working time would be the same.  According to MPEP 2112.01 [R-3] I and II: If the composition is physically the same, it must have the same properties.  It is well settled that when a claimed  
As for claim 15, as the composition may be the same it would appear that the set time would be the same. According to MPEP 2112.01 [R-3] I and II: If the composition is physically the same, it must have the same properties.  It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition.  
As for claim 16, the compressive strength is 6454.179 psi which meets the claimed limitation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1-4 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Chinese Patent Specification No. CN 100371418 C.
The reference teaches, on page 1 of the machine translation, a soil improving composition comprising 40-60% mineral admixtures, 15-25% cement, 5-15% alkaline excitation components, 15-25% expansion components, 0.01-0.1 surfactant.  The mineral admixture is slag powder and fly ash a mass ratio of 1:1.  The alkaline excitation component is CaO, Ca(OH)2, NaOH, Na2SO4, Na2CO3, or water glass or a mixture of the materials.  The expansion component is KAl(SO4)2 • 12H2O.
The instant claims are obvious over the reference.
As for claim 1, the reference teaches slag which meets the slag component and fly ash which meets the pozzolanic material.  The reference teaches NaOH and Na2CO3 which meets the alkali activator.  The expansion component which is KAl(SO4)2 • 12H2O meets the sulfate component (1).
As for claim 2, the KAl(SO4)2 • 12H2O meets this limitation.
As for claim 3, the KAl(SO4)2 • 12H2O meets this limitation.
As for claim 4, the KAl(SO4)2 • 12H2O meets this limitation.
As for claim 8, the reference teaches slag powder.  While it doesn’t recite the type of slag powder it would have been obvious to utilize any type of slag powder as ground granulated blast furnace slag is a well-known type of slag and applicant has not shown that the use of a particular slag produces unexpected results.

As for claim 10, the mass ratio of slag powder to fly ash is 1/1 and this would fall within the claimed range as 50/50 is equal to 1/1.
As for claim 11, the reference teaches that a mixture of alkaline excitation components can be utilized and therefore it would have been obvious to utilize a mixture of sodium hydroxide and sodium silicate or sodium carbonate.  It should be noted that waterglass is typically known as a type of sodium silicate.
As for claim 12, as the reference teaches that the amount of alkaline excitation components is 5-15% and the amounts recited in the claim overlap the claimed amounts the claim is obvious.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP 2144.05. 
Accordingly, based on the above reasoning, the instant claims are obvious over the reference.

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over 
Soviet Union Patent Specification No. SU 1320200 A1.
The reference was discussed previously.

As for claim 8, the reference teaches granulated blast furnace slag.  As ground granulated blast furnace slag is granulated blast furnace slag that has been subjected to grinding, its use as a type of granulated blast furnace slag would have been obvious to one of ordinary skill in the art without producing any unexpected results as applicant has not shown that the use of a ground granulated blast furnace slag compared to a granulated blast furnace slag produces unexpected results.
As for claim 10, the reference teaches amounts that overlap the claimed weight ratio and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP 2144.05. 
Accordingly, based on the above reasoning, the instant claims are obvious over the reference.

Claims 1-5, 8-9, 11-12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chinese Patent Specification No. CN 105731859 A.
The reference teaches, in the abstract, a composition comprising nano component, silicate, active components (A) and (B), hydroxide, complexing agent and additive. The silicate is sodium silicate, calcium silicate and/or silicon oxide.  The active component (A) is selected from pozzolanic active material, coal ash, silicon ash, ground slag powder, and/or metakaolin.  Active component (B) is selected from ferrous sulfate heptahydrate, potassium-aluminum sulfate dodecahydrate, sodium thiosulfate pentahydrate, potassium silicate, copper sulfate 
The instant claims are obvious over the reference.
As for claim 1, the reference teaches that one or more of Active component (A) may be added which include pozzolanic active material, coal ash, ground slag powder and/or metakaolin.  The ground slag powder meets the slag component.  The pozzolanic active material, coal ash and metakaolin meet the pozzolan component.  The silicate which may be sodium silicate meets the activator.  Also the hydroxide which may be sodium hydroxide or potassium hydroxide can meet the activator.  The Active component (B) which may be potassium-aluminum sulfate dodecahydrate which possesses the formula KAl(SO4)2 • 12H2O meets the sulfate component (1).
As for claim 2, the KAl(SO4)2 • 12H2O meets this limitation.
As for claim 3, the KAl(SO4)2 • 12H2O meets this limitation.
As for claim 4, the KAl(SO4)2 • 12H2O meets this limitation.
As for claim 5, the amounts of the components overlap the claimed range of amounts and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP 2144.05. 

As for claim 9, the reference teaches a pozzolanic material a metakaolin which meets the claimed limitation.  Note that metakaolin is a calcined clay.
As for claim 11, as the reference teaches that both a hydroxide and a silicate can be utilized it would be obvious to use sodium hydroxide and sodium silicate.
As for claim 12, based on the amounts of the components, the amounts overlap the claimed range of amounts and overlapping ranges are deemed to be obvious.
As for claim 17, as the reference teaches that the composition is used to waterproof concrete, the production of a concrete is obvious.
Accordingly, based on the above reasoning, the instant claims are obvious over the reference.

Claims 5, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Chinese Patent Specification No. CN 101100854 A. 
The reference was discussed previously.
The instant claims are obvious over the reference.
As for claim 5, the amounts of the components overlap the claimed range of amounts and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP 2144.05. 
As for claim 8, the reference teaches blast furnace slag.  While it doesn’t recite that the blast furnace slag is ground granulated blast furnace slag it would have been obvious to utilize any type of slag as ground granulated blast furnace slag is a well-known type of blast furnace slag and applicant has not shown that the use of a particular slag produces unexpected results.
As for claim 10, the reference teaches amounts of components that overlap the claimed range of amounts and overlapping ranges are deemed to be obvious.
Accordingly, based on the above reasoning, the instant claims are obvious over the reference.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Chinese Patent Specification No. CN 101100854 A.
The reference was discussed previously.
The instant claim is obvious over the reference.
As for claim 17, the reference teaches that the composition may be used to produce a concrete or a mortar.  Although a composition meeting the instant claims is not specifically taught by the reference as the reference teaches that a concrete can be formulated using it, the formation of a concrete is prima facie obvious.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J GREEN whose telephone number is (571)272-1367.  The examiner can normally be reached on Monday-Thursday from 6:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J GREEN/Primary Examiner, Art Unit 1731


ajg
April 2, 2021